Beck, J.
1. The plaintiff’s husband while in the service of the defendant received injuries from which he died. After the injury and before his death he voluntarily settled with the defendant for the injuries received, and executed a release discharging the defendant from all lia- . bility for the damages resulting from his injuries. Under these facts and the ruling in the case of Southern Bell Telephone &c. Co. v. Cassin, *517111 Ga. 575 (36 S. E. 881, 50 L. R. A. 694), a verdict for the defendant was demanded.
July 13, 1916.
Action, for damages. Before Judge Pendleton. Fulton superior court. April 21, 1915.
Eh. T. Williams and A. H.- Davis, for plaintiff.
Colquitt & Conyers, for defendant.
2. A majority of the court declines, upon review, to disturb the ruling made in the Gassin case.

Judgment affirmed.


All the Justices coneurj Evans, P. J., and Lump-kin, J-, specially.